Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ratliff (US 2003/0089698 A1) in view of Finch (US 2,897,335) and Foss et al. (US 2006/0057287 A1).
Regarding Independent Claim 1, Ratliff discloses a heat treatment apparatus for a semiconductor substrate (abstract), in which heat treatment can be performed at
1600 to 1900 ° C by temperature control using a resistance heating element (heating elements 20 and 30, Figs 1A-1C) and a thermocouple thermometer (thermocouples may be placed in the center, [0130]), wherein:
the resistance heating elements forming an approximately tubular polygonal shape in cross section (Figs 1 C, 6C and 12A),
Ratliff disclose the invention substantially as claimed and as discussed above; except: the resistance heating element and the thermocouple thermometer include a common constituent metal as a main component,
the resistance heating element includes a plurality of bent plate type metal heating elements,
each metal heating element includes two to four continuous side surfaces, and
the side surfaces collectively form an approximately tubular polygonal shape in cross section in which a periphery of the approximately tubular polygonal shape 
Finch teaches a resistance heating element (resistance heating element 24, Fig 2, Col 2 line 35) and a thermocouple thermometer (a temperature sensitive control element 30, in the form of a thermocouple, Col 2 line 50) include a common constituent metal (the heating element, fabricated of the same material as the portion of the thermocouple, Col 2 lines 3-5) as a main component. 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Ratliff with Finch’s further teaching of the resistance heating element and the thermocouple thermometer include a common constituent metal as a main component because Finch teaches, in Col 1 lines 15-23, for the purpose of avoiding the extend connection between the heater and the thermocouple which will be subjected to severe ambient temperature variations.
Ratliff in view of Finch teach the invention as claimed and as discussed above except: the resistance heating element includes a plurality of bent plate type metal heating elements,
each metal heating element includes two to four continuous side surfaces, and
the side surfaces collectively form an approximately tubular polygonal shape in cross section in which a periphery of the approximately tubular polygonal shape includes the plurality of metal heating elements disposed with a gap between adjacent metal heating elements and in the cross section each metal heating element includes two to four bent planes.
Foss et al. teach a resistance heating element (a single heating element 122, Fig 3, [0027]) includes a plurality of bent plate type metal heating elements (heating element 122…six graphite heating elements, Figs 3-3A, [0029]),
each metal heating element includes two to four continuous side surfaces (see 122A-122D in Figs 3-3A), and
the side surfaces collectively form an approximately tubular polygonal shape in cross section (see 122A-122D in Figs 3-3A) in which a periphery of the approximately tubular polygonal shape includes the plurality of metal heating elements disposed with a gap between adjacent metal heating elements (the limitation of “the plurality of metal heating elements disposed with a gap between adjacent metal heating elements” taught by Ratliff in Fig 12A already) and in the cross section each metal heating element includes two to four bent planes (each 112 includes 4 bent planes, Fig 3A).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Ratliff in view of Finch with Foss’s further teaching of the resistance heating element includes a plurality of bent plate type metal heating elements, each metal heating element includes two to four continuous side surfaces, and the side surfaces collectively form an approximately tubular polygonal shape in cross section in which a periphery of the approximately tubular polygonal shape includes the plurality of metal heating elements disposed with a gap between adjacent metal heating elements (the limitation of “the plurality of metal heating elements disposed with a gap between adjacent metal heating elements” taught by Ratliff in Fig 12A already) and in the cross section each metal heating element includes two to four bent planes because Foss et al. teach, in [0029], for the purpose of 
Regarding Claims 2-8, Ratliff in view of Finch and Foss et al. teaches the invention as claimed and as discussed above, and further teaches:
Claim 2, Ratliff discloses the wafer is heated at a desired uniform rate (a very uniform temperature profile, [0161]). Ratliff discloses the invention substantially as claimed, but is silent regarding wherein the heat treatment apparatus enables a temperature rise of 100°C or greater per minute.  It would have been obvious to one of ordinary skill in the art at the time of invention to operate the apparatus of Ratliff et al. enables a temperature rise of 100°C or greater per minute, since the type of material of semiconductor and/or process to be completed will dictate the specific rate of increase in temperature and operating temperature, and it’s a result effective variable. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."); see MPEP 2144.05(II.)(A), because Ratliff teach, in [0006], for the purpose of providing a shutters promote thermal isolation and chemical isolation of the heating chamber and cooling chamber during operation.

Regarding Claims 3 and 6 respectively, Ratliff discloses comprising a heating chamber (a processing tube 24, Fig 1 C, [0071]) formed of a high melting point material (silicon carbide and graphite, [0071]), the heating chamber disposed inside the metal heating elements.
Regarding Claims 4 and 7 respectively, Ratliff discloses the invention substantially as claimed, but is silent regarding wherein the metal heating elements have three side surfaces.  
However, Foss et al. teach heating elements have three side surfaces (112 is bent to three side surfaces as shown under Fig 3A).  Foss et al. teach the recited limitation for the purpose of utilizing three-phase resistance configuration for a balanced electrical loading and a more efficiency heating ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the metal heating element of Ratliff so that the metal heating element have three side surfaces, as taught by Foss et al., for the purpose of utilize three-phase resistance configuration for a balanced electrical loading and a more efficiency heating ([0029]).
Regarding Claims 5 and 8 respectively, Ratliff discloses wherein the heating chamber is formed of a SiC tube (heating plate 26 can be constructed from the same materials as the rest of the processing tube- silicon carbide, [0071]).
Regarding Claim 9, Foss et al. further teach wherein each plane of the two to four bent planes intersects each other (each 112 includes 4 bent planes, Fig 3A; taught by Foss et al. in Claim 1 already) and each plane extends between a top surface (a top surface at the very top of Fig 3A- where 122B located, Figs 3 and 3A) and a bottom 
Regarding Claim 10, Foss et al. further teach wherein: each metal heating element includes a top surface (a top surface at the very top of Fig 3A- where 122B located, Figs 3 and 3A), a bottom surface (a bottom surface at the very bottom of Fig 3A- where 122C and 122D located, Figs 3 and 3A) and the two to four continuous side surfaces (see 122A-122D in Figs 3-3A), and the two to four continuous side surfaces form a single continuous surface having the two to four bent planes that intersect each other and that extend between the top surface and the bottom surface (see details in Figs 3-3A).
Regarding Claim 11, Foss et al. further teach wherein: the side surfaces collectively form the approximately tubular polygonal shape in cross section (see 122A-122D in Fig 3A) in which each plane of the two to four bent planes faces a center of the approximately tubular polygonal shape (each plane of the two to four bent planes of 122 faces a center of the approximately tubular polygonal shape, Figs 3 and 3A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761